DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW107216338 , filed on 11/30/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeth et al. (US 7136223 B2) (hereinafter Roeth) in view of Bovet (CH683394A5; machine translation provided) (hereinafter Bovet).
Regarding claim 1, Roeth discloses:
A control device for a dental microscope, the dental microscope including an adjustment knob that is operable to adjust an operating parameter of the dental microscope, said control device comprising: [See Roeth, ¶ 0029, 0031 discloses an operator manipulated mechanism e.g. a rotatable knob for adjusting focus as well as x-y or z parameters of the microscope.  Note: See MPEP 2111.02 “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)” The Examiner notes that the claimed “dental” microscope does not appear to limit the structure of the claimed invention or form a structural difference between the claimed invention and a generalized microscope known in the prior art and thus is not assigned patentable weight.  In other words, the intended use of the microscope in a “dental” setting is of no significance to the structure.]
a driving module including 
a motor to be connected to the adjustment knob, and [See Roeth, ¶ 0029 discloses operator manipulated mechanisms including a rotatable knob or slide, as well as mechanical and/or electrical apparatus connected with the control to actually move an object holder, e.g. including a rack and pinion, belt and pulleys, stepper motor, worm gears, etc.]
Roeth does not appear to explicitly disclose:
a control module including at least one pedal, and a signal transmitter coupled to said at least one pedal, said signal transmitter being configured to generate and output a control signal upon said at least one pedal being pressed; and
a signal receiver in communication with said signal transmitter for receiving the control signal from said signal transmitter, and configured to activate said motor to turn the adjustment knob according to the control signal.
However, Bovet discloses:
a control module including at least one pedal, and a signal transmitter coupled to said at least one pedal, said signal transmitter being configured to generate and output a control signal upon said at least one pedal being pressed; and [See Bovet, ¶ 0011, 0021, 0030, 0034 discloses a base comprising at least one control pedal connected to a transmitter capable of transferring signals to a receiver secured to a control means – the apparatus provided with control means being a microscope.  When a pedal is pressed, a corresponding signal is transmitted to a receiver for transferring microscope adjustment commands to a control device.]
a signal receiver in communication with said signal transmitter for receiving the control signal from said signal transmitter, and configured to activate said motor to turn the adjustment knob according to the control signal. [See Bovet, ¶ 0011, 0021 discloses a transmitter capable of transferring signals to a receiver secured to a control means (a microscope); See Bovet, ¶ 0023-0026, 0059-0065 discloses functions encoded as control signals sent by a transmitter to a receiver communicatively coupled to a microscope for adjusting parameters of the microscope.  Although not explicitly recited as an “adjustment knob”, Bovet makes repeated references that the control device may be a microscope, but it can be replaced or used together with other apparatus.  As such, the Examiner notes that adjustment knobs are well-known to be routine and conventional means of manipulation with respect to microscopes, and is evidenced as such by Roeth above.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Roeth to add the teachings of Bovet in order to provide hands-free operational parameter adjustment capabilities for a microscope – particularly, a microscope used in a medical environment.

Regarding claim 2, Roeth in view of Bovet discloses all the limitations of claim 1.
Bovet discloses:
wherein said signal transmitter is configured to communicate with said signal receiver via wireless communication. [See Bovet, ¶ 0034 discloses that the transmitter is placed in such a way that the signals (82) reach the receiver (9); See Bovet, Fig. 1 illustrates a wireless communication of signals (82) from transmitter (8) to receiver (9) pending a user interaction with a pedal (72).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 3, Roeth in view of Bovet discloses all the limitations of claim 1.
Roeth discloses:
wherein said driving module further includes a transmission mechanism including a gear wheel configured to be mounted coaxially on the adjustment knob, and a belt connected to said motor and trained on said gear wheel, wherein said motor is configured to drive said gear wheel through said belt. [See Roeth, ¶ 0029 discloses operator manipulated mechanisms including a rotatable knob or slide, as well as mechanical and/or electrical apparatus connected with the control to actually move an object holder, e.g. including a rack and pinion, belt and pulleys, stepper motor, worm gears, etc; See Roeth, claims 9 and 10 disclose a belt loop attached to an object holder that passes around pulleys rotatably mounted to a stage, and further that rotation of a control knob rotates a pulley to move a belt and attached object holder relative to the planar surface of the stage.]

Regarding claim 4, Roeth in view of Bovet discloses all the limitations of claim 1.
Bovet discloses:
wherein said at least one pedal includes two pedals. [See Bovet, ¶ 0011 discloses “at least one” control pedal connected to a transmitter capable of transferring signals to a receiver secured to said control means.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 5, Roeth in view of Bovet discloses all the limitations of claim 4.
Bovet discloses:
wherein said signal transmitter is configured to generate a first control signal to serve as the control signal upon one of said pedals being pressed, and to generate a second control signal to serve as the control signal upon the other one of said pedals being pressed, wherein said signal receiver is configured to activate said motor to turn the adjustment knob counterclockwise upon receiving the first control signal, and to activate said motor to turn the adjustment knob clockwise upon receiving the second control signal. [See Bovet, ¶ 0011, 0058-0065 discloses the use of one or more pedals for transmitting control signals to a receiver of a control system of a microscope.  Note the example embodiment wherein three pedals are used to actuate four contacts arranged in a cross formation – wherein four unique functions can be associated with each of the three pedals: 1) focus up, focus down, etc. 2) displacement of the microscope along positive and negative x and z axes, and 3) moving the microscope up, down, and zooming forward and backwards; See Bovet, ¶ 0023 discloses that a microscope comprises in a known manner, various adjustment means for altering the position of a horizontal plane disposed in x-z axes, in height along a y-axis, focal length, and focus adjustment.  Each of the adjustment means are not illustrated, as they are understood to be routine and conventional in the art.  Hence, each of a “counterclockwise”, and “clockwise” turning of adjustment knobs for consequently adjusting parameters of a microscope are understood to be routine and conventional to one of ordinary skill in the art.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 6, Roeth in view of Bovet discloses all the limitations of claim 1.
Bovet discloses:
wherein said signal transmitter is configured to generate one of a first control signal and a second control signal to serve as the control signal, and said signal receiver is configured to activate said motor to turn the adjustment knob counterclockwise upon receiving the first control signal, and to activate said motor to turn the adjustment knob clockwise upon receiving the second control signal. [See Bovet, ¶ 0011, 0058-0065 discloses the use of one or more pedals for transmitting control signals to a receiver of a control system of a microscope.  Note the example embodiment wherein three pedals are used to actuate four contacts arranged in a cross formation – wherein four unique functions can be associated with each of the three pedals: 1) focus up, focus down, etc. 2) displacement of the microscope along positive and negative x and z axes, and 3) moving the microscope up, down, and zooming forward and backwards (hence each command being associated with a corresponding signal to be sent by a transmitter and received by the receiver); See Bovet, ¶ 0023 discloses that a microscope comprises in a known manner, various adjustment means for altering the position of a horizontal plane disposed in x-z axes, in height along a y-axis, focal length, and focus adjustment.  Each of the adjustment means are not illustrated, as they are understood to be routine and conventional in the art.  Hence, each of a “counterclockwise”, and “clockwise” turning of adjustment knobs for consequently adjusting parameters of a microscope are understood to be routine and conventional to one of ordinary skill in the art.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486